Title: To Benjamin Franklin from Henrietta Maria Colden, 14 March 1783
From: Colden, Henrietta Maria
To: Franklin, Benjamin


SirDouglas. in the Isle of Man. March 14th. 1783.
After congratulating your Excellency, on having established the United States of America on the Basis of Civil, Religious and Commercial Liberty; permit me to Sollicit your Protection of my Infant Sons, Natives of New York, who owe their Allegiance to the New Republick.— After the Death of my Husband Richard Nicholls Colden (eldest Son of Mr Alexander Colden) who died of a Fever at New-York in 1777 finding myself destitute and helpless in a Country filled with Foreign Troops, I came over with my two Children in 1778 to my Father in this Island, where we have resided ever since, nor have we received any Pension or Support from the British Government.— Hence it happens, that we fall under the Description of Persons resident in Great Britain, whose Rights and Properties, in America, are secured to them, by the late Treaty of Peace. However, I have such confidence, in the Justice of Congress and the Governments of the Confederate Provinces, that I cannot suppose my Infants (tho’ no such Provision had been made in that Treaty) would meet with any difficulty, in being admitted to the natural Rights and Priviledges, of Subjects and Citizens in their Native Country.— None of their Progenitors took any Part, in the late War, (all of them having Died, either before, or soon after its commencement) and being Men of Humane and pacific dispositions, they extended their good Offices alike, to all their suffering Neighbours, and lived and died in Amity with all Men. From them therefore, my Sons inherit, no party Hatred, or spirit of Dissension, and I engage that they will demean themselves, as Faithful and Dutiful Subjects of the Government of their Province as a Member of the United States.
Nevertheless, I am truly sensible, that as Things are at present situated, it is necessary we should have some Friend, to Patronize our Interests, and I have presumed from the Acquaintance that long subsisted, between your Excellency and my Husband’s Family, to entreat your Good Offices, in this Matter, that your Excellency, would be pleased to lay our Case before Congress, and desire that august Body, to use their Influence with the Provincial Government of New York, on behoof of myself and my Infants— All we Sollicit, is to be received under the Protection of that Government and to possess our Rights of Inheritance within its Jurisdiction, on the same Footing with its other Subjects on which Footing, as Innocent and unobnoxious Persons, we should undoubtedly have stood, had we not been compelled to leave our Country, by the distresses and calamities of Civil War.—

I rely on your Excellency’s known Benevolence to pardon this Application from a Mother, anxious for the Interests of her Children, and whose Situation precludes her, from any other Mode of addressing herself to your Excellency.
I have the Honor to be, with great Respect, Your Excellency’s, most Obedient & very humble Servant
Henrietta Maria Colden.
His Excellency, Benjamin Franklin.—
